Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant's arguments filed 08 JUN 2011 have been fully considered but they are not persuasive.

Argument 1
Being able to modify electronic records by applying a regression model is clearly something that cannot be done practically using a mental process. Moreover, training a regression model against a plurality of training records is also something that cannot be done practically using a mental process. Instead, being able to modify electronic records by applying a regression model and training the regression model against the plurality of training records will only work practically in a computerized environment.

	Firstly, the “electronic” limitation is only in the preamble and, therefore, has little patentable weight, if any. In short, Applicant’s argument is that the operation of a computer to “modify” a “record” is not an abstract idea.
	Merely practicing the abstract idea of modifying data on a computer is not sufficient to make a claim eligible. The idea is not practically applied to anything and the only thing that Applicant recites as being “significantly more” is a well-understood, routine and conventional computer.

	Secondly, even if it is given weight, arguendo, “Electronic records” are merely “additional elements” that must integrate the abstract ideas to a practical application or must themselves be “significantly more” than the abstract idea itself. “Electronic records” are merely the records stored in a general-purpose computer.
	Thirdly, regression is easily done in the mind…especially linear regression which merely looks to see how far points are away from a line. Applicant’s Specification recites:

[0006] In general, regression analysis (linear regression analysis, for example) may be applied to a set of attributes (herein called a "record") to predict a continuous value based on the attributes. In machine learning, a regression model may be trained based on labeled training data (i.e., data producing observed, or labeled, continuous values) for purposes of predicting continuous values. As a more specific example, a regression model to predict house values may be trained with labeled house sales data. Using such a regression model, the regression model may be applied to a set of attributes (a square footage, a location, the number of floors, the year of construction, and so forth) to predict a price (a continuous value) for a house described by these attributes.

	Applicant’s argument is unpersuasive.
	The rejections stand.

Argument 2
Moreover, and contrary to the Office Action’s assertion on page 5 that “the claimed ‘regression’ and ‘records’ are purely mathematical constructs,” Applicant respectfully submits the claims do not recite any mathematical relationships, formulas or calculations. While some of the features may be based on mathematical concepts, the mathematical concepts are not recited in the claims. Thus, the claims are eligible because they do not recite a judicial exception. Accordingly, the rejection under 35 U.S.C. 101 should be reconsidered and withdrawn.

	A line in a mathematical space is a mathematical construct. Data points i.e., “attributes”) are purely mathematical data. Regression of data points to a line is a purely mathematical process.
	Applicant’s argument is unpersuasive.
	The rejections stand.

Argument 3
Applicant respectfully submits that several features in the pending claims are neither disclosed nor taught nor suggested, either expressly or inherently, in any of the cited prior art references. Accordingly, for at least the reasons below, Applicant submits that the rejections of the claims under 35 U.S.C. 102 should be reconsidered and withdrawn.

	Applicant’s argument is conclusory and unpersuasive.
	The rejections stand.

Argument 4
The Office Action at pages 103-107 alleges that van Lint discloses each of the features of previously presented claim 1 including the previously recited selectively providing, modifying, applying and providing features. In particular, the Office Action alleges that van Lint at page 11, first full paragraph, teaches each of these claimed features whereby van Lint provides the following:

Finally, as a result of its generic state space parameterized structure, the SSNN intrinsically also satisfies the adaptivity criterion. Although its mathematical structure remains unchanged, its parameters can be recalibrated on “new” data if the circumstances require this.

There is nothing in the Office Action’s cited portions of van Lint or anywhere else in van Lint for that matter that discloses, teaches or suggests each of these claimed features. For example, van Lint is silent with respect to selectively providing a recommendation to change the outcome for the given record. Van Lint’s parameters being recalibrated on new data fails to correspond to selectively providing a recommendation to change the outcome for the given record. Moreover, van Lint’s parameters being recalibrated on new data also fails to correspond to “modifying, by the processor, the given record based at least in part on a first training record of the plurality of training records to provide a modified record;” “applying, by the processor, the regression model to the modified record to predict an outcome for the modified record” and “providing, by the processor, the recommendation to change the outcome for the given record based at least in part on the target outcome and the outcome for the modified record” as claimed. Thus, these features are further distinctions over van Lint.

	It is the prior art “adaptivity” that anticipates the claimed “selectively providing a recommendation to change the outcome for the given record”. If the circumstances require it (i.e., “selectively”, as Applicant claims it), the prior art parameters can be recalibrated based on new data.
	Applicant’s argument is unpersuasive.
	The rejections stand.

Argument 5
Moreover, and not conceding to the appropriateness of the Office Action’s allegations regarding the cited reference, Applicant respectfully submits that claim 1 has been amended to recite “applying, by a processor, a regression model to a given record stored in a memory comprising a plurality of attributes to predict an outcome for the given record, the regression model being associated with and trained against a plurality of training records stored in the memory and the given record being associated with a target outcome.” The Office Action at page 104 alleges that van Lint’s discussion at page 166, first full paragraph discloses the previously recited applying a regression model feature. There is, however, nothing in the Office Action’s cited portion of van Lint or anywhere in van Lint for that matter, that discloses, teaches or suggests “the regression model being associated with and trained against a plurality of training records” as claimed. Thus, this feature is a further distinction over the cited references.

	It is anticipated by Van Lint, page 193, second paragraph, where it recites:

There are practical reasons why we have implemented an alternative method. The most important is that training an SSNN model with all available data is computationally very demanding with the Levenberg-Marquardt algorithm. In principle, for all three methods proposed in (Papadopoulos et al. 2001) using the entire data set available is a requirement. Nonetheless, we wish to train a model with as much input/output data (different traffic conditions) as possible. As an indication, training patterns are ordered as sequences, each of which reflects a 6 to 8 hour period with hence 360 to 480 observations (input vectors and targets). Let us denote such a sequence by Sd = {u (p − 1) , τ (p)}Pd p=1, where Pd denotes the number of observations in a particular daily sequence. We have a training database storing approximately 3 years of daily traffic sequences, totalling in over 375,000 training records for the A13 highway alone.

	That is, training the regression model with the training data “associates” the data with the model, as claimed
	Applicant’s argument is unpersuasive.
	The rejections stand.

Argument 6
Independent claim 13 may be compared to claim 1. Accordingly, Applicant further submits that independent claim 13 is also patentable over the cited reference and requests that this rejection also be withdrawn.

	Similar arguments for similar claims are similarly unpersuasive.
	Applicant’s argument is unpersuasive.
	The rejections stand.

Argument 7
Dependent Claims:

The dependent claims are thought to provide additional reasons for allowance. For example, van Lint fails to disclose, teach or suggest “wherein the modified record comprises a given modified record of a plurality of records modified based on the plurality of training records, and providing the recommended change further comprises: ranking, by the processor, the given modified record among the plurality of records modified based on the plurality of training records based at least in part on the determined distance; and providing, by the processor, the recommended change based at least in part on the ranking” as specifically recited in claim 3. No prior art has been applied against this claim.

	Claim 3 was not rejected on art, nor was it written into the independent claim. The separate dependent claim does not make the independent claim allowable. 
	Applicant’s argument is unpersuasive.
	The rejections stand.

Argument 8
Moreover, van Lint fails to disclose, teach or suggest “wherein the processor is further caused to rank the subset of modified records based at least in part on the distances” as specifically recited in claim 15. No prior art has been applied against this claim either. Thus, the features of claims 3 and 15 are further distinctions over the cited reference.

	Claims 3 and 15 were not rejected on art, nor was it written into the independent claim. The separate dependent claims do not make the independent claims allowable. 
	Applicant’s argument is unpersuasive.
	The rejections stand.

Argument 9
Moreover, Applicant respectfully submits that no prior art has been applied against claims 6-12 and 16-20. Thus, the features of claims 6-12 and 16-20 are further distinctions over the cited reference.

	Claims 6-12 and 16-20 were not rejected on art, nor were they written into the independent claims. The separate dependent claims do not make the independent claims allowable. 
	Applicant’s argument is unpersuasive.
	The rejections stand.






Conclusion
            Any inquiries concerning this communication or earlier communications from the examiner should be directed to Wilbert L. Starks, Jr., who may be reached Monday through Friday, between 8:00 a.m. and 5:00 p.m. EST. or via telephone at (571) 272-3691 or email:  Wilbert.Starks@uspto.gov.

                If you need to send an Official facsimile transmission, please send it to (571) 273-8300. 

                If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor (SPE), Kakali Chaki, may be reached at (571) 272-3719.

            Hand-delivered responses should be delivered to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, Alexandria, VA 22313), located on the first floor of the south side of the Randolph Building. 

                Finally, information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free @ 1-866-217-9197.

            /WILBERT L STARKS/
            Primary Examiner, Art Unit 2122

WLS
10 JUL 2022